DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 06/25/2019, 10/29/2019 and 02/21/2020 have been received, entered into the record, and considered.  See attached form PTO-1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10810234. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 10810234 contains every element of claims 1-7 of the instant application and as such anticipates claims 1-7 of the instant application.

Patent 10,810,234
Instant Application
Claims 1 and 7
Claim 1 
Claims 2 and 8
Claim 2
Claims 1 and 7
Claim 3
Claims 3 and 9
Claim 4
Claims 4 and 10
Claim 5
Claims 5 and 11
Claim 6
Claims 6 and 11
Claim 7



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinberg; Evan et al. (“Feinberg”) US 20140280224 A1.

Regarding claim 1, Feinberg teaches A computer-implemented method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a system for determining relationships among instances of entities, the method comprising: as relationship recommendation server system includes a processor and a memory 
generating, by the data processing system, a graphical representation of instances of entities, wherein the graphical representation includes one or more source nodes each representing an instance of an input entity of a request, and one or more related nodes each representing an instance of a second entity with a relationship to one or more corresponding instances of the input entity represented by the one or more source nodes and associated with a corresponding confidence score for the relationship as Relationship recommendation systems in accordance with embodiments of the invention are configured to obtain or otherwise generate a graph database having nodes (i.e., entities), edges, and attributes describing the users and relationships of one or more collaborative environments such as an online social network and/or a research environment ([0036, 0045-request, 0048, 0069, and 0070]);
The source data includes a variety of data, including entity information and relationship information along with any other metadata describing the collaborative environment, that 
identifying, by the data processing system, each of the one or more related nodes with a confidence score satisfying a threshold as Based on the attributes of the nodes 410 and edges 420 within a particular motif, a similarity score can be determined. In many embodiments, the similarity score is also based on a particular concept description that is to be solved by suggesting nodes and/or edges based on the identified motifs. In this way, the motifs can be tailored to identify beneficial relationships for a particular problem. The similarity score can be utilized to compare and rank subgraphs occurring within the graph database. In this way, motifs identified as having positive connotations can be identified within those subgraphs, including those subgraphs that are isomorphic to a reference motif. In several embodiments, motifs having positive connotations are those that have a rank exceeding a threshold value; the threshold value can ; 
adding, by the data processing system, one or more supplemental nodes to the graphical representation, each of the one or more supplemental nodes representing a corresponding instance of a third entity with a relationship to a corresponding instance of the second entity represented by a corresponding identified related node as In many embodiments, the relationship recommendation process includes obtaining source data 236 from an information source system and utilizing the source data 236 to create (or augment) a graph database 234. Based on the nodes, edges, and associated attributes within the graph database, the relationship recommendation process includes identifying motifs within the graph database exhibiting desired relationship patterns. Utilizing techniques similar to those described below, the relationship recommendation process proceeds by identifying a search node (either within the graph database 234 or to be added to the graph database 234), potentially based on a proposed concept description, to identify relationships between the search node and the other nodes within the graph database 234 that improve the graph database 234 based on the identified motifs. In this way, subgraphs isomorphic to the identified motifs are identified and potentially added to the graph database 23 ([0048, 0057, and 0068]); and 
The process 600 includes obtaining (610) a graph database and obtaining (612) a search node. Potential relationships are generated (614) and isomorphic subgraphs are determined (616). Subgraphs are ranked (618) and, in several embodiments, recommended relationships are identified (620) ([0067 and 0063] and Fig. 5, element 522).

Regarding claim 2, Feinberg further teaches wherein the confidence score indicates a probability of a relationship between instances of related entities as Based on the attributes of the nodes 410 and edges 420 within a particular motif, a similarity score can be determined. In many embodiments, the similarity score is also based on a particular concept description that is to be solved by suggesting nodes and/or edges based on the identified motifs. In this way, the motifs can be tailored to identify beneficial relationships for a particular problem. The similarity score can be utilized to compare and rank subgraphs occurring within the graph database ([0052-0054]).
alternative scoring systems can be employed to compute distances between two subgraphs according to the particular context in which the invention is applied. For example, in the domain of computational biology, methods relating to graph 

Regarding claim 3, Feinberg further teaches wherein the confidence score is based on a document count of documents indicating the relationship between the instances of related entities For instance, one attribute could be a word frequency count among academic publications published by a research group. Representative nodes can also be utilized to generate additional recommended relationships once a recommended relationship has been identified ([0070, 0052, 0044-score, and 0058]).

Regarding claim 4, Feinberg further teaches iteratively adding one or more additional nodes to the graphical representation for nodes of the graphical representation having a corresponding confidence score satisfying the threshold, wherein each additional node represents an instance of an additional entity with a relationship to a corresponding instance of an entity represented by a node of the graphical representation as augmenting the subgraph of the graph database with a set of edges and/or a set of nodes having the desired attributes.  The similarity score can be utilized to compare and rank subgraphs occurring within the graph database. .

Regarding claim 7, Feinberg further teaches the steps of:
the input entity is a drug as As collaboration becomes increasingly important in a variety of collaborative communities, from the science laboratory to founding new ventures, relationship recommendation systems are configured to model collaborative environments. By taking as input a particular user and project description, relationship recommendation systems utilize models of the collaborative environment to generate suggestions for teams that can successfully translate the project description to reality. For instance, a scientist could write an abstract describing a proposed drug delivery method, and the relationship recommendation system would output a list of scientists, physicians, and regulatory experts that form a team capable of translating the idea from the desktop, to the laboratory bench, and ultimately to the clinic and boardroom [0042].
 the entity represented by the each identified related node is a gene as Collaboration occurs in a wide range of contexts, from genes toward a common goal. For example, online social networks allow users and companies to share a variety of information, from status updates to targeted advertising, to the users' contacts and to the public at large. Similarly, research commonly occurs in teams (i.e. research groups), many of which span a plurality of disciplines, universities, and/or private companies. Networks of collaborators are also becoming increasingly important in the field of biomedicine, as scientists have increasingly mapped protein and gene interaction networks, forming the interactome for various species. The academic publications and products created by these teams typically have multiple authors and other collaborators. Relationship recommendation systems in accordance with embodiments of the invention are configured to obtain or otherwise generate a graph database having nodes, edges, and attributes describing the users and relationships of one or more collaborative environments such as an online social network and/or a research environment [0036], and  
P201706794US02/0920.0575CON Page 23 of 25the entity represented by each of the supplemental nodes is a disease as Interdisciplinary research has formed the basis of some of the most innovative advances in recent memory. One of the greatest examples has been the convergence of microfluidics engineers, computer scientists, and clinical doctors in developing tools to disease, leading to marked improvements in outcomes of diagnosis and treatment of cancer and other illnesses [0035].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg; Evan et al. (“Feinberg”) US 20140280224 A1 as applied to claim 1 and in view of ordinary capabilities of a person of ordinary skill in the art.
Regarding claim 6, Feinberg does not explicitly teach each of the one or more source nodes representing a corresponding input entity has an associated confidence score of 100%.
However, since the source node is entered by the requester.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a maximum confidence score of 100% to the source node to facilitate calculation of similarity scores between the relationships as the user has requested to obtain recommended relationships by descripting the concept/problem to be solved by the relationship recommendation system.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164